Citation Nr: 0334654	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  02-09 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to 
reopen a claim of service connection for an ulcer condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  In that decision, the RO denied the veteran's claim 
for service connection for an ulcer condition because it was 
determined that new and material evidence had not been 
received to reopen the claim for service connection for an 
ulcer condition, which had previously been reopened and 
denied in an unappealed rating decision dated in November 
1995. 

The veteran indicated that he wanted a Travel Board Hearing 
on the form certifying his appeal (the "Form 8").  The 
veteran was notified of his hearing date by a letter dated in 
October 10, 2002.  He returned the enclosed form, which 
acknowledged his receipt of the aforementioned letter (the 
"Acknowledgement Form") and indicated that he planned to 
attend his scheduled hearing.  Nevertheless, the veteran 
failed to appear for the hearing.  He never offered an 
explanation for his absence nor did he request the 
rescheduling of his hearing. 


FINDINGS OF FACT

1.	All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.	The issue of whether new and material evidence was 
received for the veteran's claim for entitlement to service 
connection for an ulcer condition was denied by a November 
1995 rating decision, of which the veteran was informed in 
November 1995; a timely appeal to the Board with respect to 
this issue was not perfected by the veteran and this is the 
last final rating action of record addressing this issue on 
any basis.

3.	The evidence submitted since the November 1995 rating 
decision consists of written argument and a comrade's lay 
statement that is cumulative of contentions of record at the 
time of the November 1995 decision; none of the additional 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

1.	The November 1995 rating decision denying service 
connection for an ulcer condition on the basis that no new 
and material evidence had been received is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2002).

2.	New and material evidence has not been received to reopen 
the claim of service connection for an ulcer condition.  38 
U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a), 
20.1105 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and implementing regulations 66 
Fed. Reg. 45, 620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.316(a).  The VCAA 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  These amendments also revised the definition of 
new and material evidence.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) codified at 38 C.F.R. § 3.156(a)).  This 
revision, however, was made effective with respect to claims 
filed on or after August 29, 2001, and is not applicable to 
the veteran's appeal since his attempt to reopen his claim 
for service connection was filed prior to this date.   


The VCAA also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  In this case, the Board finds that the VA's 
duties, as set out in the VCAA, have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§5102 and 5103 (West 2002).  The 
veteran was notified of the evidence required for a grant of 
his claim by letter dated in April 2001.  The Board concludes 
that the discussion therein adequately informed the veteran 
of the information and evidence needed to substantiate his 
claim, thereby meeting the notification requirements of the 
VCAA.  

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the Circuit Court held that VA cannot deny a claim 
without giving the claimant one year to submit the requested 
evidence or information.  Although the April 2001 VCAA letter 
sent to the veteran states that he had 60 days in which to 
submit any evidence, the Board notes that the veteran 
completed the appeal status election form in January 2002 
indicating that he had no further evidence to submit and 
wanted his claim expedited.  The Board interprets the 
veteran's correspondence as showing that he has nothing else 
that he wishes to submit to VA regarding his ulcer condition.  
As a result, the Board finds that he has effectively waived 
the full one-year time period he has to submit the requested 
information.  Thus, there is no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (2002).  The Board notes that the April 2001 letter 
informed the veteran of the evidence necessary to 
substantiate his claim; specifically, evidence showing that 
the veteran's ulcer condition was incurred in or made worse 
by his service.  As such, the Board finds that the 
development requirements of the VCAA have also been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

With respect to new and material evidence claims, 5103A of 
the VCAA, which pertains to the duty to assist claimants, 
states that "[n]othing in this section shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title."  
The Board has conducted a complete and thorough review of the 
claims folder.  The Board has found that all pertinent 
evidence has been associated with the claims folder as 
regards these claims, further assistance on the part of the 
VA with respect to these claims is not warranted.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran with respect to the issue adjudicated in this 
decision.  Thus, the Board finds that further development is 
not warranted.

II.  Legal Criteria/Analysis

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).

Once a rating decision becomes final, absent the submission 
of new and material evidence, the claim may not thereafter be 
reopened or readjudicated by VA.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001); Suttman v. Brown, 5 Vet. 
App. 127, 135 (1993).  When new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2001); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The Court has also held that VA must determine if new and 
material evidence has been presented under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108 (West 2002); and if the claim is 
reopened, the VA must then determine whether the VA's duty to 
assist has been fulfilled.  See Elkins v. West, 12 Vet. App. 
209 (1999).  Under 38 C.F.R. § 3.156(a), for claims received 
prior to August 29, 2001, as is the case here, new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  New 
evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

With the above criteria in mind, the relevant facts will be 
summarized.  Entitlement to service connection for an ulcer 
condition was denied by a November 1995 rating decision on 
the basis that no new and material evidence had been received 
sufficient to reopen the veteran's claim.  The veteran was 
informed of the denial of his claim in November 1995.  The 
veteran did not appeal this decision, and, therefore, the 
November 1995 rating decision is "final."  38 U.S.C.A. § 
7105 (2002); 38 C.F.R. § 3.104(a) (2003).  This is the last 
final rating decision addressing the issue of entitlement to 
service connection for an ulcer condition on any basis.

The evidence of record at the time of the November 1995 
rating decision included the service medical records, which 
reflected isolated references to the veteran's treatment and 
hospitalization for an ulcer in 1966.  It also included the 
veteran's self-reported history of ulcers, which included his 
hospitalization for this condition, prior to entering the 
service.  In addition, medical records were received showing 
that following his separation from the service, the veteran 
first sought treatment for his ulcers in February 1978, 
nearly 10 years later.

In attempting to reopen his claim for service connection for 
an ulcer condition, the veteran repeated his assertion that 
he was hospitalized and underwent surgery as a result of his 
ulcer condition during basic training.  Similarly, the 
veteran submitted a comrade's lay statement, which 
corroborated this contention.  This argument is cumulative of 
the contentions of record at the time of the November 1995 
rating decision, and is thus not "new" evidence.  

To the extent that any part of the additional argument 
submitted by the veteran asserting that he has a current 
ulcer condition that is etiologically related to service is 
considered "new," such statements, representing lay 
speculation on medical issues involving the presence or 
etiology of a disability, are not probative to the claims on 
appeal, and therefore are deemed to be not "material."  See 
Pollard v. Brown, 6 Vet. App. 11 (1993) (pursuant to Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992), lay testimony 
attempting to diagnose frostbite or arthritis in service held 
to not be competent evidence for such purpose, and thus not 
material); see also, Moray v. Brown, 5 Vet. App. 211 (1993) 
(lay assertions of medical causation cannot serve as the 
predicate to reopen a claim under 38 U.S.C.A. § 5108).  Thus, 
the Board finds these lay statements are not material because 
they do not bear directly and substantially on the matter of 
service connection for an ulcer condition, and are not so 
significant that they must be considered in order to fairly 
decide the merits of the claim for service connection for an 
ulcer condition.

In the absence of competent, credible evidence of a medical 
nexus between a current ulcer condition and service, none of 
the evidence submitted since the November 1995 rating 
decision discussed above is both new and material.  As a 
result, the veteran's claim for entitlement to service 
connection for an ulcer condition is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  
Having found that the evidence is not new and material, no 
further adjudication of this claim is warranted.  See 
Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).

Where a claimant refers to a specific source of evidence that 
could reopen a finally denied claim, VA has a duty to inform 
him of the necessity to submit that evidence to complete his 
application for benefits.  See Graves v. Brown, 6 Vet. App. 
166, 171 (1994).  VA has no outstanding duty to inform the 
veteran of the necessity to submit additional supporting 
evidence in this case because nothing in the record suggests 
the existence of evidence that might reopen the finally 
denied claims discussed above.  The veteran did not 
specifically identify a record which would demonstrate a 
medical nexus between the claimed disabilities and service.  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under this decision.

ORDER


New and material evidence not having been presented, the 
claim for service connection for an ulcer condition is not 
reopened, and the benefits sought in connection with this 
claim are denied.




	                        
____________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



